DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/15/2022 have been entered. Claims 1-7 and 9-20 remain pending in the application. Claims 1, 9, 11, 15, and 17 have been amended and Claim 8 has been canceled. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 12/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swigart (US 2002/0053146) in view of Smith et al. (US 2014/0173937).
Regarding Claim 1, Swigart teaches a bladder for an article of footwear, the bladder (10) comprising: a support chamber (see annotated Fig.) having a top wall (see annotated Fig.), a bottom wall (see annotated Fig.), and a peripheral wall (see annotated Fig.) extending between the top wall and the bottom wall and defining a peripheral profile of the support chamber (annotated Fig. 2B shows the peripheral wall extending between the top and bottom walls of the support chamber and defining a peripheral profile); and an expansion chamber (see annotated Fig.) extending from the peripheral wall at a first end of the bladder (Annotated Fig 3A shows the expansion chamber extending from the 
Swigart does not teach wherein the lower wall includes a frustoconical shape.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swigart to include the teachings of Smith et al. such that the lower wall of the expansion chamber includes a frustoconical shape, as it is no more than a simple substitution of one shape of a lower wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 2, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall (see annotated Fig.) defines an anterior end of the support chamber having one or more lobes extending from the top wall to the bottom wall (Annotated Figs. 3A, 2B show the one or more lobes extending from the top wall to the bottom wall at the anterior end of the support chamber).
Regarding Claim 3, Swigart teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above. Swigart further teaches wherein the one or more lobes includes a first lobe (see annotated Fig.) disposed adjacent to a first side (12) of the support chamber and a second lobe (see annotated Fig.) disposed adjacent to a second side (14) of the support chamber, the first side (12) being disposed on an opposite side of the support chamber than the second side (14) (annotated Fig. 3A shows the first lobe being disposed on a first side opposite the second lobe disposed on the second side).
Regarding Claim 4, Swigart teaches all of the limitations of the bladder of Claim 3, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall (see annotated Fig.) defines a recess (see annotated Fig.) disposed between the first lobe and the second lobe (Annotated fig. 3A shows a recess defined between the first and second lobe).
Regarding Claim 5, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall defines a posterior end of the support chamber having one or more lobes (see annotated Fig.) extending from the top wall to the bottom wall (annotated figs. 3A, 2B show one or more lobes extending from the top to the bottom wall at the posterior end of the support chamber).
Regarding Claim 6, Swigart teaches all of the limitations of the bladder of Claim 5, as discussed in the rejections above. Swigart further teaches wherein the one or more lobes includes a third lobe (see annotated Fig.) disposed adjacent to a first side (12) of the support chamber and a fourth lobe (see annotated Fig.) disposed adjacent to a second side (14) of the support chamber, the first side (12) being disposed on an opposite side of the support chamber than the second side (14) (annotated Fig. 3A shows the third lobe being disposed on a first side opposite the fourth lobe disposed on the second side).
Regarding Claim 7, Swigart teaches all of the limitations of the bladder of Claim 6, as discussed in the rejections above. Swigart further teaches wherein the expansion chamber (see annotated Fig.) is disposed between the third lobe (see annotated Fig.) and the fourth lobe (see annotated Fig.)  (Annotated Fig. 3A shows the expansion chamber being disposed between the third and fourth lobes).
Regarding Claim 9, modified Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the lower wall (not visible, but opposite the upper wall as shown in annotated figs. 3A, 2B) projects outwardly from the peripheral wall (see annotated Fig.) of the support chamber (see annotated Fig.) between the top wall (see annotated Fig.) and the bottom wall (see annotated Fig.) (The lower wall extends outward from the peripheral wall at an angle and is approximately level with the top and bottom wall (while the lower wall is not shown, annotated fig. 2 shows the upper wall extending as described above, wherein the upper and lower wall are substantially the same). Examiner notes that “between” is being interpreted as inclusive, i.e. including the top and bottom walls in the range, therefore the lower wall meets the instant limitations as it does not go beyond the top or bottom walls; paragraph [0026], “to maintain the bladder chambers in a generally flat configuration,” wherein as the bladder is substantially flat, the lower wall would not extend past the top and bottom walls, and therefore is disposed between the top and bottom walls).
Regarding Claim 10, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the bladder (10) is filled with a compressible fluid at atmospheric pressure (paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 11, Swigart teaches a bladder for an article of footwear, the bladder comprising: a support chamber (see annotated Fig.) defining a first portion of an interior void, the support chamber including a first lobe (see annotated Fig.) and a second lobe (see annotated Fig.) disposed at a first end (annotated Figs. 3A, 2B shows the support chamber defining a first portion of the interior void and including a first and second lobe); and an expansion chamber (see annotated Fig.) including a flat upper wall (Annotated Figs. 3A, 2B show the expansion chamber having a flat upper wall; paragraph [0026], “to maintain the bladder chambers in a generally flat configuration”) and a lower wall (see annotated Fig.), the expansion chamber disposed between the first lobe and the second lobe at the first end of the support chamber, defining a second portion of the interior void (annotated figs. 3A, 2B show the expansion chamber disposed between the first and second lobes at the first end of the support chamber and defining a second portion of the interior void), and in fluid communication with the first portion, the interior void containing a compressible fluid at a first pressure  (paragraph [0023], “A central bladder chamber 16 is positioned between and in fluid communication with lateral and medial bladder chambers 12, 14”; paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure”).
Swigart does not teach wherein the lower wall includes a frustoconical shape.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swigart to include the teachings of Smith et al. such that the lower wall of the expansion chamber includes a frustoconical shape, as it is no more than a simple substitution of one shape of a lower wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 12, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the first pressure is atmospheric pressure (paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 13, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) protrudes from the first end (annotated fig. 3A shows the first and second lobes protruding from the first end).
Regarding Claim 14, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) is rounded (Fig. 3A shows the first and second lobes being rounded).
Regarding Claim 15, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe and the second lobe includes an arcuate outer surface (annotated fig. 3A shows the first and second lobes including a rounded arcuate outer surface).
Regarding Claim 16, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the first end of the support chamber includes a curved central portion (see annotated Fig.) disposed between the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) (Annotated fig. 3A shows the support chamber having a curved central portion disposed between the first and second lobes).
Regarding Claim 17, Swigart teaches all of the limitations of the bladder of Claim 16, as discussed in the rejections above. Swigart further teaches wherein the central portion includes an arcuate outer surface (annotated fig. 3A shows the central portion having a rounded, arcuate surface).
Regarding Claim 18, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the support chamber (see annotated Fig.) includes planar bottom wall (see annotated Fig.) and a top wall (see annotated Fig.) disposed on an opposite side of the bladder from the bottom wall, the top wall defining a recess (see annotated Fig.) annotated fig. shows the support chamber including planar top and bottom wall, the top wall being opposite the bottom wall and defining a recess).
Regarding Claim 19, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the support chamber includes a third lobe (see annotated Fig.) and a fourth lobe (see annotated Fig.) disposed at a second end of the support chamber (annotated fig. 3A shows the third and fourth lobes disposed at the second end of the support chamber.
Regarding Claim 20, Swigart teaches all of the limitations of the bladder of Claim 19, as discussed in the rejections above. Swigart further teaches wherein each of the third lobe and the fourth lobe is rounded (annotated fig. 3A shows the third and fourth lobes being rounded).

    PNG
    media_image1.png
    647
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    759
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    595
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 1-7, 10-14, 16, and 18-20 rejections in view of Schindler, Applicant submits that Schindler does not teach an expansion chamber having a lower wall including a frustoconical shape. Examiner agrees; however, a new ground of rejection has been set forth above in view of Swigart and Smith et al.  
Regarding the 35 U.S.C. 102 rejection of Claims 1-7, 10-17, and 19-20 rejections in view of Schindler, and the 35 U.S.C. 103 rejctions of Claims 8 and 9 over Swigart and Drew, Applicant submits that Swigart does not teach an expansion chamber having a lower wall including a frustoconical shape and further that Drew does not cure this deficiency. Examiner agrees, however a new ground of rejection has been set forth above in view of Swigart and Smith et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litchfield et al. teaches a bladder with an expansion chamber surrounded by a support chamber, the support chamber comprising 4 rounded lobes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

                         /KHOA D HUYNH/                         Supervisory Patent Examiner, Art Unit 3732